IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DEBORAH R. HARGY, ED C. MALLOY,  : No. 665 MAL 2014
ESQ. AND GENERATIONS LAW, P.C.,  :
                                 :
                Petitioners      : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
                                 :
           v.                    :
                                 :
                                 :
PAUL TONER, ESQ. BRIAN C.LEGROW, :
ESQ. VINCENT B. MANCINI &        :
ASSOCIATES, LLCJOHN D' ANNUNZIO :
VINCENT D' ANNUNZIO J & V        :
DEVELOPERS, INC,                 :
                                 :
                Respondents      :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.